Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous office action mailed on 08/18/2021 has been withdrawn;
The new office action is as following:

Claims 1-9, 10-15  are pending.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201810175072.8, filed on 03/02/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020, 08/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 6, 8, 9, 10   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20180124632 in view of 20170188242.
Regarding to the claim 1, 20180124632 teaches a communication apparatus applied to a second access point (selecting one of the APs to acknowledgment to IoT node 306 ) [see Figure 3A], comprising:
a receiver, configured to receive a data packet from an internet of things device, wherein the data packet carries an identifier identifying an access point coordinating  (plurality of the APs 302e, 302f, 302c, 302g may receive the packets from IoT node 306, wherein the data packet includes a unique network identifier associated with the APs 302e, 302f, 302c, 302g  ) [see Figure 3A and Paragraphs 0094] , 
, the access point coordinating comprises a plurality of access points (plurality of the APs 302e, 302f, 302c, 302g )  including at least a first access point and the second access point, and the internet of things device is initially associated with the first access 
a transmitter, configured to: send an acknowledgment message to the internet of things device (selecting the one of these APs (302c, 302f, 302e, 302g) (based on the signal strength such as excellent, good, fair, poor signal strengths ) to acknowledgment to IoT node 306 ) [see Figure 3A and Paragraph 0094]; or send, to the first access point, the data packet and signal strength of the data packet received by the receiver from the internet of things device.
However, 20180124632 does not explicitly teach cluster.
20170188242, from the same or similar fields of endeavor, teaches a receiver, configured to receive a data packet from an internet of things device, wherein the data packet carries an identifier identifying an access point coordinating cluster, the access point coordinating cluster comprises a plurality of access points including at least a first access point and the second access point (a receiver, configured to receive a data packet from an internet of things device, wherein the data packet carries an identifier identifying an access point coordinating cluster, the access point coordinating cluster comprises a plurality of access points including at least a first access point and the second access point) [see the Abstract and Paragraphs 0027 & 0028].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180124632 in 

Regarding to claim 2, 20180124632 further teaches  wherein the receiver is further configured to receive the data packet from each of other access points in the access point coordinating cluster and signal strength of the data packet received by the respective access point, the other access points being access points in the plurality of access points other than the second access point [see Figure 3A and Paragraphs 0094 & 0049]. 

Regarding to claim 4, 20180124632 further teaches wherein the receiver is further configured to receive instruction information from the first access point, wherein the instruction information instructs the second access point to send back the acknowledgment message; and the transmitter is further configured to send the acknowledgment message to the internet of things device (instructs the second access point to send back the acknowledgment message; and the transmitter is further configured to send the acknowledgment message to the internet of things device ) [see Figure 3A and Paragraphs 0094 & 0049]. 

Regarding to claim 5, 20180124632 teaches a communication apparatus applied a second access point (selecting of the APs 302e, 302f, 302c, 302g based on the signal 
a receiver, configured to receive first indication information from a first access point (plurality of the APs 302e, 302f, 302c, 302g ) [see Figure 3A and Paragraph 0094 & 0049]
, wherein the first indication information indicates whether a internet of things device served by an access point coordinating has to-be-received downlink data (internet of things device 306 served by plurality of the APs 302e, 302f, 302c, 302g ), the access point coordinating comprises a plurality of access points including at least the first access point and the second access point (plurality of the APs 302e, 302f, 302c, 302g ), and the internet of things device is initially associated with the first access point (the IoT 306 is initially associated with the plurality of the APs 302e, 302f, 302c, 302g ); and a transmitter, configured to send the first indication information (selecting one of the APs to acknowledges to the IoT node 306)  received by the receiver to the internet of things device (selecting the one of these APs (302c, 302f, 302e, 302g) (based on the signal strength such as excellent, good, fair, poor signal strengths ) to acknowledgment to IoT node 306 ) [see Figure 3A and Paragraph 0094];
However, 20180124632 does not explicitly teach cluster.
20170188242, from the same or similar fields of endeavor, teaches a receiver, configured to receive a data packet from an internet of things device, wherein the data packet carries an identifier identifying an access point coordinating cluster, the access point coordinating cluster comprises a plurality of access points including at least a first 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180124632 in view of 20170188242 because 20170188242 suggests that it improves their battery life when many of these device continues cloud communication. 

Regarding to claim 6, 20180124632 further teaches wherein the receiver is further configured to receive a power saving polling frame from the internet of things device; and the transmitter is further configured to send, to the first access point, the power saving polling frame and signal strength of the power saving polling frame received by the receiver; and send an acknowledgment message to the internet of things device [see Figure 3A and Paragraphs 0094 & 0049].

Regarding to claim 8, 20180124632 teaches a receiver, configured to receive, from each of the plurality of access points in the access point (plurality of the APs 302e, 302f, 302c, 302g may receive the packets from IoT node 306, wherein the data packet includes a unique network identifier associated with the APs 302e, 302f, 302c, 302g  ) 
a transmitter is configured to send instruction information to the second access point (the supervisor device 304 instructs the AP 302f (having the excellent signal strength) to acknowledge the IoT node 306) [see Figure 3A and Paragraphs 0094 & 0049], wherein the instruction information instructs the second access point to send back an acknowledgment message to the internet of things device (the supervisor device 304 selects the AP 302f based on the excellent signal strength to acknowledge the IoT node 306) [see Figure 3A and Paragraphs 0094 & 0049]. 
However, 20180124632 does not explicitly teach cluster.
20170188242, from the same or similar fields of endeavor, teaches a receiver, configured to receive a data packet from an internet of things device, wherein the data packet carries an identifier identifying an access point coordinating cluster, the access point coordinating cluster comprises a plurality of access points including at least a first access point and the second access point (a receiver, configured to receive a data packet from an internet of things device, wherein the data packet carries an identifier identifying an access point coordinating cluster, the access point coordinating cluster 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180124632 in view of 20170188242 because 20170188242 suggests that it improves their battery life when many of these device continues cloud communication. 

Regarding to claim 9, 20180124632 further teaches wherein signal strength of the data packet received by the second access point is greater than the signal strength of the data packet received by each of the other access points in the plurality of access points [see Figure 3A and Paragraphs 0094 & 0049].
Regarding to claim 10, 20180124632 further teaches wherein the data packet further comprises a destination address indicating an address of the first access point [see Figure 3A and Paragraphs 0094 & 0049].



Claims 12, 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20180124632 in view of 20170188242, and further in view of 20180192425.
Regarding to claim 12, 20180124632 and 20170188242 teach the limitations of claim 1 above.

20180192425, from the same or similar fields of endeavor, teaches wherein the transmitter is further configured to: send the acknowledgment message to the internet of things device after the receiver receives a block acknowledgment request message from the internet of things device (the subject matter of Example 17, wherein: the first communication comprises receiving data from the first STA and transmitting an acknowledgment to the first STA to acknowledge the received data; and the controller is further configured to: transmit the NDP while receiving the data from the first STA; transmit a block acknowledgment request (BAR) to the second STA via the second communication for the NDP; and receive a block acknowledgment (BA) in response to the BAR) [see Paragraph 0096].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20180124632 and 20170188242), and further in view of 20180192425 because 20180192425 suggests that  exemplary aspects can be configured so as to not require media access control (MAC) protocol changes, one or more modified/non-standard management frames, and/or modified higher layer message exchange that may require AP and STA software/firmware modifications. As a result, exemplary aspects can advantageously utilize current and legacy WiFi devices.

Regarding to claim 14, 20180124632 and 20170188242 teach the limitations of claim 8 above.
However, 20180124632 and 20170188242 do not explicitly teach wherein the transmitter is further configured to: send the acknowledgment message to the internet of things device after the receiver receives a block acknowledgment request message from the internet of things device.
20180192425, from the same or similar fields of endeavor, teaches wherein the transmitter is further configured to: send the acknowledgment message to the internet of things device after the receiver receives a block acknowledgment request message from the internet of things device [see Paragraph 0096].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20180124632 and 20170188242), and further in view of 20180192425 because 20180192425 suggests that  exemplary aspects can be configured so as to not require media access control (MAC) protocol changes, one or more modified/non-standard management frames, and/or modified higher layer message exchange that may require AP and STA software/firmware modifications. As a result, exemplary aspects can advantageously utilize current and legacy WiFi devices.

s 13,  15   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20180124632 in view of 20170188242, and further in view of 20170063999.
Regarding to claim 13, 20180124632 and 20170188242 teach the limitations of claim 1 above.
However, 20180124632 does not explicitly teaches the cluster.
20170188242 , from the same or similar fields of endeavor, teaches a receiver, configured to receive a data packet from an internet of things device, wherein the data packet carries an identifier identifying an access point coordinating cluster, the access point coordinating cluster comprises a plurality of access points including at least a first access point and the second access point (a receiver, configured to receive a data packet from an internet of things device, wherein the data packet carries an identifier identifying an access point coordinating cluster, the access point coordinating cluster comprises a plurality of access points including at least a first access point and the second access point) [see the Abstract and Paragraphs 0027 & 0028].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180124632 in view of 20170188242 because 20170188242 suggests that it improves their battery life when many of these device continues cloud communication. 
However, 20180124632 and 20170188242 do not explicitly teach wherein the access point has a shared key for communications between the access point and the internet of things device. 

(the access point decodes the information from the Internet of thing (IoT device) [see Figure 7 , step 706 and Paragraphs 0129 & 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20180124632 and 20170188242), and further in view of 20170063999 because 20170063999 suggests that it relates to methods and devices for secure discovery and connection to Internet of Things (IoT) devices in a wireless local-area network (WLANs). Some embodiments relate to an application on a smart phone for connecting to and controlling IoT devices via an access point.
Regarding to claim 15, claim 15 is rejected the same limitations of claim 13 above.

Allowable Subject Matter
Claims 3, 7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.